Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 2-3 and claims 21-22 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 3/23/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references (Blong et al, Miyazaki et al, Boss et al), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 19 and 20 as a whole, and in particular the recited or amended feature{s} of the method further comprising the steps of: 
grouping, by the processing system, the plurality of audience members into a plurality of groups, based on the plurality of reactions, wherein each group of the plurality of groups is associated with a different reaction of the plurality of reactions, and wherein each audience member of the plurality of audience members who is a member of the each group was estimated to demonstrate a common reaction of the plurality of reactions, wherein the common reaction is associated with the each group; 
selecting, by the processing system for a first group of the plurality of groups, a first audience member from the first group to be representative of the first group;
presenting, by the processing system to the first user endpoint device, an image of the first audience member; 
selecting, by the processing system for a second group of the plurality of groups, a second audience member from the second group to be representative of the second group; 
presenting, by the processing system to the first user endpoint device, an image of the second audience member, simultaneously with the presenting the image of the first audience member, and
presenting, by the processing system, a graphic to indicate a quantity of the plurality of audience members who moved from the first group to the second group over time. -- and the independent claims are thus considered allowable over prior art.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451